Case 8:16-cv-01709-VMC-JSS Document 51 Filed 02/08/21 Page 1 of 4 PageID 410




                            UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                               CASE NO.: 16-cv-1709-T-33JSS


ARSALAN TOUFIGHJOU,

       Plaintiff,

v.

RACHEL TRITSCHLER,
       Defendant,

and

WELLS FARGO BANK, N.A.,

      Garnishee.
________________________________/

        GARNISHEE WELLS FARGO BANK, N.A.’S ANSWER TO WRIT OF
      GARNISHMENT, AND DEMAND FOR PAYMENT OF ATTORNEY’S FEES

       Garnishee, WELLS FARGO BANK, N.A. (“WELLS FARGO” or “Garnishee”), by and

through its undersigned counsel, hereby files its Answer to the Writ of Garnishment, dated January

28, 2021 (the “Writ”) inquiring as to whether WELLS FARGO is indebted to Defendant, Rachel

Tritschler (hereinafter “Defendant”) and states as follows:

       1.      WELLS FARGO states that at the time of the service of the Writ, plus sufficient

time not to exceed one business day for WELLS FARGO to act expeditiously on the Writ, and at

the time of its Answer and at all times in between service of the Writ and its Answer, WELLS

FARGO’s records reflect the following account which may be subject to the Writ:



                    [Remaining Portion of This Page Left Intentionally Blank]




                                       LIEBLER, GONZALEZ & PORTUONDO
                     Courthouse Tower- 25th Floor, 44 W. Flagler Street, Miami, FL 33130 (305) 379-0400
[WF LLG Case No. 4957621]
Case 8:16-cv-01709-VMC-JSS Document 51 Filed 02/08/21 Page 2 of 4 PageID 411

CASE NO. 16-cv-1709-T-33JSS



            ACCOUNT NUMBER                                                      ACCOUNT TITLE


                                                                       RACHEL LEIGH TRITSCHLER
                  xxxx-xx-4572                                          2558 W. SCARLET OAK CT
                                                                        SARASOTA, FL 34232-6125



       2.      Pursuant to the Provisions of Fla. Stat. §77.06(2) and (3), WELLS FARGO has set

aside the following sums subject to the Writ, excluding any funds in said account which are

federally exempt from garnishment pursuant to 31 CFR Part 212:



            ACCOUNT NUMBER                                                   AMOUNT SET ASIDE


                  xxxx-xx-4572                                                         $51,712.78


       3.      Except as provided in Paragraph 2, WELLS FARGO has no obligation to make,

and has not made, a determination as to the ownership of the subject funds or as to whether any of

the funds are subject to any exemption provided to Defendant and/or other persons or entities under

Federal or State law.

       4.      Except as provided in Paragraph 1, the Garnishee has no other deposit, account or

tangible or intangible personal property of Defendant in its possession or control at the time of this

Answer, and knows of no other person indebted to the Defendant or who may have any of the

effects of the Defendant.

       5.      Under its deposit account agreement with its customers, and other applicable law,

WELLS FARGO has a contractual right of setoff and a security interest in the above referenced

accounts, and it hereby claims those rights. Specifically, WELLS FARGO is authorized to offset

a legal process fee in the amount of $125.00. This sum has been taken from the accounts
                                                            -2-
                                      LIEBLER, GONZALEZ & PORTUONDO
                    Courthouse Tower- 25th Floor, 44 W. Flagler Street, Miami, FL 33130 (305) 379-0400

[WF LLG Case No. 4957621]
Case 8:16-cv-01709-VMC-JSS Document 51 Filed 02/08/21 Page 3 of 4 PageID 412

CASE NO. 16-cv-1709-T-33JSS


enumerated in Paragraph 2 above and the amounts shown in Paragraph 2 reflects the sum held and

available for garnishment after this setoff. Garnishee’s legal processing fee is in addition to the

statutory $100.00 garnishment fee payable to Garnishee’s attorney for filing this Answer.

       6.      Should the Court determine that the Garnishor is entitled to a judgment in

garnishment, WELLS FARGO requests that the judgment of garnishment contain specific

instructions regarding the disposition of assets in the accounts.

                   DEMAND FOR PAYMENT OF GARNISHMENT FEE

       WELLS FARGO is entitled to attorneys’ fees and costs as provided in Fla. Stat. §77.28. In

accordance with Section 77.28, Florida Statutes, as amended on July 1, 2014, and having filed the

Answer of Garnishee to the Writ in this case, Garnishee hereby demands from the Garnishor the

payment forthwith of the $100.00 statutory garnishment fee in partial payment of its attorney’s

fees. The statutory garnishment fee of $100.00 shall be made in the form of a check, payable to

Liebler, Gonzalez & Portuondo, Garnishee’s attorneys, referencing 250-WOG-0418 and mailed

to:

                            LIEBLER, GONZALEZ & PORTUONDO
                            COURTHOUSE TOWER, 25TH FLOOR
                                44 WEST FLAGLER STREET
                                  MIAMI, FLORIDA 33130




                  [Remaining Portion of This Page Left Intentionally Blank]




                                                            -3-
                                      LIEBLER, GONZALEZ & PORTUONDO
                    Courthouse Tower- 25th Floor, 44 W. Flagler Street, Miami, FL 33130 (305) 379-0400

[WF LLG Case No. 4957621]
Case 8:16-cv-01709-VMC-JSS Document 51 Filed 02/08/21 Page 4 of 4 PageID 413

CASE NO. 16-cv-1709-T-33JSS


                                    CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on this 8th day of February, 2021, I electronically filed the

foregoing with the Clerk of Courts via CM/ECF which will send a notice of electronic filing to the

following: Allison L. Friedman, Esq., Attorney for Plaintiff, (ralfriedman@hotmail.com).



                                                      /s/ Miguel M. Cordano________
                                                      LIEBLER, GONZALEZ & PORTUONDO
                                                      Counsel for Garnishee, Wells Fargo Bank, N.A.
                                                      Courthouse Tower - 25th Floor
                                                      44 West Flagler Street
                                                      Miami, FL 33130
                                                      (305) 379-0400
                                                      service@lgplaw.com

                                                      By: /s/ Miguel M. Cordano________
                                                                 MIGUEL M. CORDANO
                                                                 Florida Bar No.: 0523682
                                                                 mc@lgplaw.com




                                                           -4-
                                     LIEBLER, GONZALEZ & PORTUONDO
                   Courthouse Tower- 25th Floor, 44 W. Flagler Street, Miami, FL 33130 (305) 379-0400

[WF LLG Case No. 4957621]
